Citation Nr: 9911008	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-40 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
left ear hearing loss and bilateral tinnitus.

During this appeal, the RO granted service connection for 
prostate cancer, which was initially rated zero percent.  An 
RO rating decision in May 1997 increased the rating to 20 
percent and granted secondary service connection for 
radiation colitis; the latter disability was rated 10 
percent.  The veteran has not appealed the assignment of the 
10 percent rating for the latter disability and, in a 
statement received in late May 1997, he withdrew his appeal 
of the rating for the prostate cancer.  Accordingly, the only 
issues in appellate status are entitlement to service 
connection for hearing loss in the left ear and bilateral 
tinnitus. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran was exposed to excessive noise during his 
more than 20 years of active duty; some hearing loss in the 
left ear was shown in service; and left ear hearing loss has 
been confirmed by post-service audiometric examinations.

2.  The veteran's hearing loss in the left ear began during 
service. 

3.  There is no competent medical evidence of a nexus between 
the veteran's current tinnitus and his period of active 
service.



CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The veteran's claim for service connection for bilateral 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The earliest relevant service medical record contained within 
the claims file is a report of medical examination, dated 
December 1953, on which the veteran's hearing was noted to be 
normal.  Normal hearing was noted on subsequent medical 
examinations until August 1972, when hearing loss was 
discovered through audiometric testing.  The veteran's 
threshold hearing levels in the right ear were 30, 15, 20, 
and 35, and in the left ear were 15, 10, 15 and 35 at the 
500, 1000, 2000, and 4000 Hertz frequencies respectively.

Post-service medical records show progressively increasing 
hearing loss exhibited on audiometric testing.  Most 
pertinently for purposes of this decision, the earliest 
audiometric test, dated July 1981, resulted in the following 
auditory threshold levels:  15, 10, 30, 15, 35, and 20 for 
the right ear, and 25, 20, 30, 25, 45, and 40 for the left 
ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
frequencies respectively.

A VA examination was performed in June 1995.  The veteran 
reported a history of 20 years of noise exposure without ear 
protection in the military.  He stated that he had had 
decreased hearing bilaterally since the early 1970's and 
constant bilateral tinnitus for the previous 3 years.  
Audiometric testing results from the examination are as 
follows:  for the right ear, 25, 30, 45, 45 and 50, and for 
the left ear, 40, 40, 50, 45, and 60.  These were recorded at 
the 500, 1000, 2000, 3000 and 4000 Hertz frequencies 
respectively.  Speech recognition was 88% on the right and 
80% on the left.  The examiner diagnosed the veteran with 
right ear mild to moderately severe sensorineural loss at 
1000 Hertz and above with good speech discrimination, and 
with left ear moderate sensorineural hearing loss at 500 
Hertz and above with fair speech discrimination.

In the July 1995 rating decision now on appeal, the RO 
granted the veteran service connection for right ear hearing 
loss, denied service connection for left ear hearing loss and 
denied service connection for bilateral tinnitus.  The 
veteran disagrees with the denial of his claims, and 
maintains that his left ear hearing loss first began in 
service and that his hearing loss and tinnitus are caused by 
noise exposure in service.  The veteran states that during 
his over 21 years in the military, he was exposed to frequent 
loud noise in various capacities including while engaging in 
combat in Korea, working with heavy equipment, flying on 
helicopters, and acting as part of a machine gun crew in the 
Marines.  Because the claims file does not contain all of the 
veteran's personnel records, it provides only partial 
verification of the veteran's statements regarding his 
service occupations.  However, the veteran's statements with 
respect to his military occupational history are credible.

1.  Left ear hearing loss

As a preliminary matter the Board finds that the veteran's 
claim for service connection for left ear hearing loss is 
plausible and capable of substantiation and therefore is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Under VA law, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  The veteran has manifested a 
disability of left ear hearing loss under this standard since 
at least 1981.

In order to establish service connection, there must be 
evidence in the record that the veteran's current disability 
is linked to his period of active service, but it is not 
required that a hearing disability during service be shown.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held, "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court agreed with 
the VA's suggestion that in such situation, service 
connection might be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results showing an upward trend in auditory thresholds, and 
post-service audiometric testing establishing current hearing 
loss constituting a disability under 38 C.F.R. § 3.385.  Id., 
at 159.

In according the benefit of the doubt to the veteran, the 
evidence of record pertaining to the veteran's left ear 
hearing loss claim, satisfies the evidentiary standard set 
forth in Hensley.  See 38 U.S.C.A. § 5107(b).  The veteran 
was exposed to significant noise through his over 21 years of 
military service, his left ear hearing worsened significantly 
between 1953 and August 1972 when an auditory threshold of 35 
at the 4000 Hertz level was recorded, and he currently has 
moderate sensorineural hearing loss in his left ear with 
auditory thresholds meeting the levels for a disability under 
38 C.F.R. § 3.385.  The veteran already has service 
connection for his right ear hearing loss due to noise 
exposure in service.  Although there is evidence of possible 
intercurrent occupational noise exposure, there is no 
question that there was noise exposure during the veteran's 
long military career.  

The record shows that the veteran was exposed to excessive 
noise during his more than 20 years of active duty, some 
hearing loss in the left ear was shown toward the end of his 
period of service, and left ear hearing loss, as defined by 
38 C.F.R. § 3.385, has been confirmed by post-service 
audiometric examinations, beginning in 1981.  It is the 
Board's judgment that the evidence is at least in equipoise 
on the question of whether the veteran's left ear hearing 
loss had its onset during service.  The benefit of the doubt 
doctrine is therefore applicable, and service connection for 
left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
2.  Bilateral tinnitus

There is no evidence that tinnitus manifested during service.  
In fact, the veteran informed the medical examiner during his 
June 1995 VA examination that tinnitus began in approximately 
1992, almost 20 years after the veteran's separation from 
service.  In order to establish the nexus component of a 
well-grounded claim, the veteran must present competent 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  In the absence of 
competent medical evidence linking the current disability to 
an in-service injury or disease, service connection is not 
established.  See Epps, 126 F.3d at 1467-68.  Because there 
is no medical opinion linking the veteran's tinnitus to his 
period of active service, the claim for bilateral tinnitus is 
not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for bilateral tinnitus, the VA is under no duty to 
assist him in developing the facts pertinent to this claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  As the Board 
is not aware of the existence of additional available 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  That notwithstanding, the Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claim, and as an explanation as to why his 
current attempt fails


ORDER

1.  Service connection for left ear hearing loss is granted.

2.  Service connection for bilateral tinnitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

